Citation Nr: 1710023	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for numbness in the right arm specifically claimed as nerve damage.  
 
2.  Entitlement to service connection for a right elbow condition.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Mother, and the Veteran's physician




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active in the United States Army from September 2000 to November 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  

The issue of entitlement to service connection for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected cervical spine disability causes mild right upper extremity radiculopathy.


CONCLUSION OF LAW

The criteria for service connection for right upper extremity radiculopathy, secondary to a service-connected cervical spine disability, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Facts and Discussion - Right Arm Pain and Numbness

The Veteran is currently service-connected for a neck disability and for a right shoulder disability.  She asserts that she her right arm pain and numbness is related to the same in-service injury that caused her right shoulder and neck disabilities. 

The in-service injury occurred in 2000.  She filed this claim in October 2012.  A June 2011 private treatment note of Neurosurgical Associates reflects that the Veteran reported numbness in her right hand that she felt was related to her shoulder or neck conditions.

The Veteran received a VA peripheral neuropathy examination in January 2015.  The examiner determined that she had mild incomplete paralysis of the right radial nerve.  In the contemporaneous VA cervical spine (neck) examination, the provider noted that the Veteran had mild right upper extremity numbness due to involvement of the C5/C6 nerve roots.  The diagnosis was mild upper extremity numbness due to cervical radiculopathy. 

Given this medical evidence, it is clear that the Veteran experiences right arm neurological symptoms due to her service-connected neck disability.  As such, service connection for the right upper extremity radiculopathy is warranted. 


ORDER

Service connection for right upper extremity radiculopathy is granted. 


REMAND

The Veteran asserts that she has a right elbow disability that is related to a fall in service.  She complains that the right elbow "pops" a few times a week.  Although she was afforded a VA medical examination regarding this condition, the provider indicated there was no current disability of the right elbow.  The report does not contain commentary on the nature or etiology of her asserted symptoms.  On remand, the Veteran should be provided another VA elbow examination.  The provider should comment on the nature and etiology of her asserted symptoms and should conduct whatever tests deemed necessary to determine if there is a current disability of the right elbow.  The examiner should also opine as to whether the Veteran's elbow pain and popping is a manifestation of her service-connected shoulder and/or neck disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated her for her right elbow, right shoulder, and neck disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  After updated records have been obtained, schedule the Veteran for a VA elbow examination to determine the nature and etiology of her asserted symptoms.  The entire claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examiner is asked to respond to the following inquiries:

(a) Opine as to whether the Veteran has a current right elbow disability and comment on the nature and etiology of her asserted symptoms (pain and occasional popping). 

(b) If there is a current right elbow disability, opine as to whether it is at least as likely as not related to any event or injury in-service. 
 
(c) If there is a current right elbow disability, opine as to whether it is at least as likely as not caused or aggravated by any of her other service-connected disabilities (to include the right shoulder and neck with radiculopathy disabilities).

(d) If there is no currently diagnosed right elbow disability, opine as to whether the claimed symptoms (right elbow popping and pain) are a manifestation of her other service-connected disabilities (to include the right shoulder and neck with radiculopathy disabilities). 

All appropriate testing should be undertaken in connection with the examination and a complete rationale with reference to supporting facts from the file for the opinion expressed should be set forth in a legible report.  

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


